Case 8:09-cr-00081-VMC-TGW Document 199 Filed 07/30/21 Page 1 of 11 PageID 713




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    UNITED STATES OF AMERICA

    v.                                      Case No. 8:09-cr-81-VMC-TGW

    SILVIO OREJUELA CERON

    _____________________________/

                                    ORDER

          This matter comes before the Court upon consideration of

    Defendant Silvio Orejuela Ceron’s pro se Motion for Sentence

    Reduction Pursuant to 18 U.S.C. § 3582 (Doc. # 193), filed on

    May 18, 2021. The government responded in opposition on July

    8, 2021. (Doc. # 195). For the reasons that follow, the Motion

    is denied.

    I.    Background

           On May 12, 2009, the government filed a four-count

    superseding indictment charging Orejuela Ceron and several

    others   with   various   drug-related    offenses.   (Doc.   #   42).

    Orejuela Ceron entered a guilty plea to all four counts on

    July 28, 2009, before Magistrate Judge Thomas G. Wilson. (Doc.

    ## 95, 97). There was no plea agreement.

          The Court accepted Orejuela Ceron’s guilty plea on July

    29, 2009, (Doc. # 99), and sentenced him to 168 months’

    imprisonment on October 19, 2009. (Doc. # 124). According to
Case 8:09-cr-00081-VMC-TGW Document 199 Filed 07/30/21 Page 2 of 11 PageID 714




    Bureau of Prisons (BOP) records, Orejuela Ceron is sixty-five

    years old, and his projected release date is January 3, 2023.

    (Doc. # 195 at 1-2).

          Orejuela Ceron     now seeks compassionate release from

    prison due to the COVID-19 pandemic, arguing that he is an

    “elderly     inmate”     who    “faces    many     life-threatening

    conditions,” including high blood pressure, diabetes, and

    hypertension. (Doc. # 193 at 2). Orejuela Ceron contends that

    “his many underlying conditions,” “along with his age,” put

    him in a “high risk” category should he contract COVID-19.

    (Id.). In the alternative, Orejuela Ceron requests the Court

    place him in the Elderly Home Detention Pilot Program. (Id.

    at 11).

          The government has responded in opposition (Doc. # 195)

    and the Motion is ripe for review.

    II.   Discussion

          Orejuela Ceron seeks compassionate release, or, in the

    alternative, participation in the Elderly Home Detention

    Pilot Program. (Doc. # 193). The Court will address each

    request in turn.




                                      2
Case 8:09-cr-00081-VMC-TGW Document 199 Filed 07/30/21 Page 3 of 11 PageID 715




          A.        Request for Compassionate Release

          In his Motion, Orejuela Ceron explains that he is “an

    elderly inmate (65 years old) who faces many life-threatening

    conditions,” including high blood pressure, diabetes, and

    hypertension. (Doc. # 193 at 2). According to Orejuela Ceron,

    his age and underlying conditions place him at a “high risk”

    should     he    contract    COVID-19,      therefore     his    situation    is

    “extraordinary and compelling” enough to warrant release.

    (Id. at 2, 4-5).

            “The     authority     of   a   district    court       to   modify   an

    imprisonment sentence is narrowly limited by statute.” United

    States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010);

    see also United States v. Diaz-Clark, 292 F.3d 1310, 1317-18

    (11th    Cir.     2002)     (collecting     cases   and    explaining     that

    district courts lack the inherent authority to modify a

    sentence). Orejuela Ceron requests a reduction in sentence

    under Section 3582(c)(1)(A)(i), which permits a court to

    reduce a sentence where “extraordinary and compelling reasons

    warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

          However, Section 3582(c) only empowers the Court to

    grant a reduction in sentence “after the defendant has fully


                                            3
Case 8:09-cr-00081-VMC-TGW Document 199 Filed 07/30/21 Page 4 of 11 PageID 716




    exhausted all administrative rights to appeal a failure of

    the [BOP] to bring a motion on the defendant’s behalf or the

    lapse of 30 days from the receipt of such a request by the

    warden     of        the    defendant’s     facility.”     18   U.S.C.     §

    3582(c)(1)(A); see also United States v. Estrada Elias, No.

    CR 6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21,

    2019) (explaining that the First Step Act of 2018 “does not

    alter    the    requirement      that   prisoners   must   first      exhaust

    administrative remedies before seeking judicial relief”).

          Here, Orejuela Ceron attaches an administrative remedy

    request he submitted to his warden on April 2, 2021, in which

    he   sought      “COVID-19       compassionate    release/reduction       in

    sentence.” (Doc. # 193 at 14-16). Orejuela Ceron’s facility

    administrator denied this request on May 6, 2021. (Id. at

    13). But, as the government points out, there is no record

    that Orejuela Ceron ever appealed this decision. (Doc. # 195

    at 8). Section 3582(c) only empowers the Court to grant a

    reduction       in    sentence    “after    the   defendant     has     fully

    exhausted       all        administrative    rights.”      18   U.S.C.     §

    3582(c)(1)(A) (emphasis added). Orejuela Ceron fails to show

    that he has satisfied this requirement by appealing his


                                            4
Case 8:09-cr-00081-VMC-TGW Document 199 Filed 07/30/21 Page 5 of 11 PageID 717




    request through the requisite BOP process. Accordingly, this

    Motion   is   due   to   be   denied       for   failure   to    exhaust   all

    administrative remedies. See United States v. Reeves, No. CR

    18-00294, 2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020)

    (“[Section 3582](c)(1)(A) does not provide this Court with

    the equitable authority to excuse Reeves’ failure to exhaust

    his administrative remedies”); United States v. Chappell, No.

    8:10-cr-134-VMC-AEP, 2021 WL 322369, at *2 (M.D. Fla. Feb. 1,

    2021) (noting that although the United States may argue

    otherwise, “this Court holds that, if the warden denies a

    request during the first 30 days, the inmate cannot proceed

    to court until administrative remedies are fully exhausted”

    and listing cases).

          Even if Orejuela Ceron had exhausted all administrative

    remedies, the Court agrees with the government that the Motion

    fails on the merits. The Sentencing Commission has set forth

    the   following     qualifying     “extraordinary          and    compelling

    reasons” for compassionate release: (1) terminal illness; (2)

    a serious medical condition that substantially diminishes the

    ability of the defendant to provide self-care in prison; or

    (3) the death of the caregiver of the defendant’s minor


                                           5
Case 8:09-cr-00081-VMC-TGW Document 199 Filed 07/30/21 Page 6 of 11 PageID 718




    children. USSG § 1B1.13, comment. (n.1); see also United

    States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021) (“In

    short, 1B1.13 is an applicable policy statement for all

    Section 3582(c)(1)(A) motions, and Application Note 1(D) does

    not grant discretion to courts to develop ‘other reasons’

    that might justify a reduction in a defendant’s sentence.”).

    Orejuela     Ceron    bears   the    burden     of    establishing   that

    compassionate release is warranted in his situation. United

    States v. Heromin, No. 8:11-cr-550-VMC-SPF, 2019 WL 2411311,

    at *2 (M.D. Fla. June 7, 2019).

          Orejuela Ceron argues that his age and various medical

    conditions (namely diabetes, hypertension, and high blood

    pressure),    leave    him    more       vulnerable   to   the   COVID-19

    pandemic. However, as this Court has consistently held, the

    mere presence of COVID-19 at Orejuela Ceron’s facility is not

    an extraordinary and compelling reason warranting release.

    See, e.g., Chappell, 2021 WL 322369, at *3 (holding that the

    mere risk of infection and reinfection of COVID-19 is not

    enough to justify compassionate release). The Court agrees

    with the Third Circuit that “the mere existence of COVID-19

    in society and the possibility that it may spread to a


                                         6
Case 8:09-cr-00081-VMC-TGW Document 199 Filed 07/30/21 Page 7 of 11 PageID 719




    particular    prison     alone    cannot   independently     justify

    compassionate release, especially considering BOP’s statutory

    role, and its extensive and professional efforts to curtail

    the virus’s spread.” United States v. Raia, 954 F.3d 594, 597

    (3d Cir. 2020).

          Nor is there evidence that Orejuela Ceron’s medical

    conditions “substantially diminish [his] ability . . . to

    provide self-care within the environment of a correctional

    facility” or are otherwise serious enough to warrant release.

    USSG § 1B1.13 comment (n.1); see also United States v. Frost,

    No. 3:18-cr-30132-RAL, 2020 WL 3869294, at *4-5 (D.S.D. July

    9, 2020) (denying motion for compassionate release for a

    COVID-19-positive prisoner who had other medical conditions,

    including    diabetes,   severe   coronary   artery   disease,    and

    chronic obstructive pulmonary disease, because his COVID-19

    symptoms were not severe and there was no indication he could

    not provide self-care while in prison). On the contrary, the

    medical records provided by the government show that Orejuela

    Ceron is currently on an extensive chronic illness management

    treatment plan, which includes several kinds of medication

    and regular insulin shots. (Doc. # 198 at 10-11).          The Court


                                      7
Case 8:09-cr-00081-VMC-TGW Document 199 Filed 07/30/21 Page 8 of 11 PageID 720




    therefore finds that Orejuela Ceron’s medical conditions do

    not    create   an   extraordinary      and    compelling   reason    for

    compassionate release. See Cannon v. United States, No. CR

    11-048-CG-M, 2019 WL 5580233, at *3 (S.D. Ala. Oct. 29, 2019)

    (denying compassionate release where a prisoner’s medical

    records     indicated    his    “many     conditions     [were]      being

    controlled with medication”); United States v. Willis, No.

    8:09-cr-568-VMC-AEP, 2021 WL 1688975, at *2 (M.D. Fla. Apr.

    29, 2021) (denying compassionate release for a prisoner with

    diabetes,    high    blood   pressure,   and    an   unspecified     heart

    problem where medical records confirmed such conditions were

    being treated with medication).

           Additionally, even if Orejuela Ceron did demonstrate

    extraordinary and compelling reasons justifying compassionate

    release, the Court agrees with the government that the Section

    3553(a) factors weigh against early release. (Doc. # 195 at

    11).

           First, as noted by the government, this is Orejuela

    Ceron’s   second     conviction   for    serious     narcotics    crimes.

    (Id.). Prior to this action, Orejuela Ceron was sentenced to

    federal prison for attempting to smuggle cocaine. (Id.).


                                       8
Case 8:09-cr-00081-VMC-TGW Document 199 Filed 07/30/21 Page 9 of 11 PageID 721




    Orejuela Ceron was subsequently removed to Colombia, where he

    resumed drug smuggling and was again caught at sea in March

    2009, resulting in the instant case. (Id.). Section 3553(a)

    requires the imposition of a sentence that protects the public

    and reflects the seriousness of the crime. The Court agrees

    with the government that despite Orejuela Ceron’s age, the

    seriousness     of   his   narcotics   offense   and     his   continued

    pattern    of   criminal    conduct    weigh   against    a    grant   of

    compassionate release. 18 U.S.C. § 3553(a)(1). Accordingly,

    Orejuela Ceron’s request for compassionate release is denied.

           B. Request for Participation in the Elderly Offender

              Pilot Program

           In the alternative, Orejuela Ceron requests the Court

    place him in the “Elderly Home Detention Pilot Programme.”

    (Doc. # 193 at 11). Orejuela Ceron explains that his “two

    third (66% of sentence) was expired on 12-29-2019.” (Id. at

    10).

           Under the Elderly Offender Pilot Program, “An inmate is

    considered eligible for the elderly offender/home confinement

    program if he/she has served 2/3 of ‘the term of imprisonment

    to which the offender was sentenced.’” First Step Act –


                                      9
Case 8:09-cr-00081-VMC-TGW Document 199 Filed 07/30/21 Page 10 of 11 PageID 722




    Frequently       Asked       Questions,     Bureau      of   Prisons,

    https://www.bop.gov/inmates/fsa/faq.jsp#fsa_elderly_offende

    r (last accessed June 16, 2021). “Eligible elderly offender

    means an offender in the custody of the [BOP] who is not less

    than 60 years of age.” Home Confinement Under the First Step

    Act,    Bureau   of    Prisons    https://www.bop.gov/policy/om/001-

    2019.pdf (Apr. 4, 2019).

           Even if Orejuela Ceron meets the necessary criteria, as

    a pilot program, Orejuela Ceron has no statutory right to

    participate in this program. On the contrary, it appears to

    be up to the BOP to determine which elderly prisoners are

    eligible for home confinement two-thirds of the way into their

    sentence. Id. The Court has no power to direct the BOP to

    place    someone      in   home   confinement;   such   decisions   are

    committed solely to the BOP’s discretion. See United States

    v. Calderon, 801 F. App’x 730, 731-32 (11th Cir. 2020) (per

    curiam) (explaining that district courts lack jurisdiction to

    grant early release to home confinement pursuant to the Second

    Chance Act, 34 U.S.C. § 60541(g)(1)(A)). Once a court imposes

    a sentence, the BOP is solely responsible for determining an

    inmate’s place of incarceration to serve that sentence. See


                                         10
Case 8:09-cr-00081-VMC-TGW Document 199 Filed 07/30/21 Page 11 of 11 PageID 723




    Tapia   v.   United   States,   564      U.S.   319,   331   (2011)   (“A

    sentencing court can recommend that the BOP place an offender

    in a particular facility or program . . . [b]ut decision

    making authority rests with the BOP.”); 18 U.S.C. § 3621(b)

    (“The [BOP] shall designate the place of the prisoner’s

    imprisonment[.]”). Therefore, Orejuela Ceron’s request to

    participate    in   the   Elderly   Offender     Pilot   Program   falls

    outside Section 3582(c)’s grant of authority, and the Motion

    is denied as to this request.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

          Defendant Silvio Orejuela Ceron’s pro se Motion for

    Sentence Reduction Pursuant to 18 U.S.C. § 3582 (Doc. # 193)

    is DENIED.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    30th day of July, 2021.




                                        11
